Order, Supreme Court, New York County (Eileen Bransten, J.), entered October 19, 2007, which, to the extent appealed from, upon granting appellant’s motion to be relieved as counsel, directed that appellant turn plaintiffs case file over to new counsel within five days of receiving a written request, without directing payment of appellant’s disburse-*609merits, unanimously modified, on the law, to provide that the subject file be turned over only after plaintiff pays disbursements of $8,934.19 or provides security therefor, and otherwise affirmed, without costs.
Absent evidence of discharge for cause, a court should not order turnover of an outgoing attorney’s file before the client fully pays the attorney’s disbursements or provides security therefor (see Gonzalez v City of New York, 45 AD3d 347, 348 [2007], lv denied 10 NY3d 701 [2008]; Tuff & Rumble Mgt. v Landmark Distribs., 254 AD2d 15 [1998], lv dismissed 93 NY2d 920 [1999]). Concur—Tom, J.P., Mazzarelli, Andrias and Williams, JJ.